Case 19-90002   Doc 1   Filed 11/21/19   Entered 11/21/19 12:46:14   Desc Main
                           Document      Page 1 of 5
Case 19-90002   Doc 1   Filed 11/21/19   Entered 11/21/19 12:46:14   Desc Main
                           Document      Page 2 of 5
Case 19-90002   Doc 1   Filed 11/21/19   Entered 11/21/19 12:46:14   Desc Main
                           Document      Page 3 of 5
Case 19-90002   Doc 1   Filed 11/21/19   Entered 11/21/19 12:46:14   Desc Main
                           Document      Page 4 of 5
Case 19-90002   Doc 1   Filed 11/21/19   Entered 11/21/19 12:46:14   Desc Main
                           Document      Page 5 of 5
